 


 HR 6073 ENR: To provide that Federal employees receiving their pay by electronic funds transfer shall be given the option of receiving their pay stubs electronically.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6073 
 
AN ACT 
To provide that Federal employees receiving their pay by electronic funds transfer shall be given the option of receiving their pay stubs electronically. 
 
 
1.Electronic pay stubs 
(a)In generalThe Office of Personnel Management shall take such measures as may be appropriate to ensure that all employees who receive their pay by electronic funds transfer shall be given the option of receiving their pay stubs electronically.  
(b)DefinitionsFor purposes of this section— 
(1)the term electronic funds transfer has the meaning given such term by section 3332 of title 31, United States Code;  
(2)the term employee means an individual employed in or under an Executive agency; and  
(3)the term Executive agency has the meaning given such term by section 105 of title 5, United States Code.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
